COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                       01-16-00026-CV
Style:                              Michael Barnett
                                    v. City of Southside Place
Date motion filed*:                 March 9, 2016
Type of motion:                     Unopposed Motion for an Extension of Time to Conduct Mediation
Party filing motion:                Appellants
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                              March 21, 2016
         Number of previous extensions granted:                           Current Due date:
         Date Requested:                                 April 11, 2016

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          The deadline for the parties to conduct mediation is extended to and including April 11, 2016.
          As directed in this Court’s order, issued on February 1, 2016, no later than two days from the conclusion of the
          mediation, the parties and the mediator shall advise the Clerk of this Court in writing whether the parties did or
          did not settle the underlying dispute, and the mediator shall filed with the Clerk of this Court a completed
          “Appointment of Fee Report—Mediation” form. Nothing in this order modifies the timetables in the Texas Rules
          of Appellate Procedure regarding the appellate record and briefs.

Judge's signature:     _____________________________________________
                       

Panel consists of      /s/ Russell Lloyd

Date: March 17, 2016